UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1169



JENNET SENGE NDOLE DISUE,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-889-047)


Submitted:   October 25, 2006             Decided:   December 19, 2006


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert L. Oswald, NOTO & OSWALD, Employment Law Group, P.C.,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, James E. Grimes, Senior Litigation Counsel,
Angela N. Liang, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jennet       Senge    Ndole    Disue,     a    native    and   citizen     of

Cameroon,   petitions       for    review    of     an    order     of   the   Board   of

Immigration      Appeals    (Board)       affirming       the    immigration    judge’s

denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture.*                          Ndole Disue

challenges the Board’s finding that her testimony was not credible

and that she otherwise failed to meet her burden of proof to

qualify   for    asylum.         We   will   uphold       a     negative   credibility

determination if it is supported by substantial evidence, see

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006), and reverse

the Board’s decision only if the evidence “was so compelling that

no reasonable fact finder could fail to find the requisite fear of

persecution.”      Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotations and citations omitted).

            We    have    reviewed     the   administrative          record    and     the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Ndole Disue failed

to establish past persecution or a well-founded fear of future

persecution as necessary to establish eligibility for asylum.                          See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is



     *
      Ndole Disue does not challenge on appeal the denial of
protection under the Convention Against Torture. We therefore find
that she has waived appellate review of this claim. See Edwards v.
City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                          - 2 -
on   the   alien   to   establish   eligibility    for   asylum);   INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).                 Similarly,

because Ndole Disue does not qualify for asylum, she is ineligible

for withholding of removal.       See Camara v. Ashcroft, 378 F.3d 361,

367 (4th Cir. 2004).

            Accordingly,    we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           PETITION DENIED




                                    - 3 -